DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al (2012/0105337) (herein “Jun”).	In regards to claim 1, Jun teaches a display device with a touch detection device, comprising a plurality of display elements that are surrounded by a plurality of scan lines each extending in a first direction and a plurality of signal lines each extending in a second direction crossing the first direction (See; Fig. 3, p[0048] for data and gate lines crossing); a plurality of touch detection electrodes opposed to the plurality of display elements (See; Fig. 3 70); a plurality of metal wires disposed on each of the touch detection electrodes and extending along the plurality of signal lines, the metal wires being overlapped with a corresponding one of the signal lines, wherein the plurality of metal wires are disposed without crossing each other and spaced from each other (See; Figs. 2-4 and p[0071] for black matrix pattern 63a which may be operated as sensing electrodes of the mutual capacitive touch screen panel along with drive electrodes 70a. See p[0068] where the electrodes may be formed of chrome. The patterns extend over the signal lines and do not cross each other).	In regards to claim 2, Jun teaches wherein the touch detection electrodes are arranged in a same layer (See; Fig. 4).

	In regards to claim 3, Jun teaches wherein a pitch between the metal wires adjacent to each other in the first direction is integer multiple of a pitch between the mutually adjacent display elements (See; Figs. 2-4).

	In regards to claim 4, Jun teaches wherein: the plurality of touch detection electrodes are coupled to a touch detection circuit to detect an external approaching object (See; Fig. 7 and p[0100]-p[0102] for voltage detection pads hooked to a FPCB for detecting touch).
	In regards to claim 5, Jun teaches a plurality of dummy electrodes that are electrically floating and disposed along the touch detection electrodes, wherein each of the dummy electrodes includes at least one metal wire between the display elements adjacent to each other, the dummy electrodes each extending along the plurality of signal lines (See; Figs. 10A-C and p[0119] for dummy electrodes 63b disposed between sensing electrodes 63a’).

	In regards to claim 6, Jun teaches wherein the touch detection electrodes and the dummy electrodes are disposed on a same layer (See; Figs. 10A-C).
	In regards to claim 7, Jun teaches wherein the touch detection electrodes are transparent electrodes (See; p[0021] for opaque sensing electrodes).
	In regards to claim 8, Jun teaches wherein the dummy electrodes and the touch detection electrodes are transparent electrodes (See; p[0021] for the black matrix patterns may be opaque, which would include both the dummy and sensing electrodes).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,327,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader recitation of the U.S. Patent.
Instant application 17/736,275
U.S. Patent 11,327,591
Claim 1: A display device with a touch detection device, comprising a plurality of display elements that are surrounded by a plurality of scan lines each extending in a first direction and a plurality of signal lines each extending in a second direction crossing the first direction; a plurality of touch detection electrodes opposed to the plurality of display elements; a plurality of metal wires disposed on each of the touch detection electrodes and extending along the plurality of signal lines, 
the metal wires being overlapped with a corresponding one of the signal lines, wherein 


the plurality of metal wires are disposed without crossing each other and spaced from each other.
Claim 1: A display device with a touch detection device, comprising: a plurality of display elements that are surrounded by a plurality of scan lines each extending in a first direction and a plurality of signal lines each extending in a second direction crossing the first direction; a plurality of touch detection electrodes opposed to the plurality of display elements; a plurality of metal wires disposed on each of the touch detection electrodes and extending along the plurality of signal lines, 
one of the metal wires being overlapped with a corresponding one of the signal lines, wherein the plurality of metal wires are divided into metal wire parts, and 
the plurality of metal wire parts are disposed without crossing each other and spaced from each other.

As can be shown above the U.S. Patent contains all subject matter of the Instant application and is a broader recitation of the U.S. Patent. Further claims 2-8 of the instant application are the same as claims 2-8 of the U.S. Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627